Per Curiam:
At the close of the evidence both parties requested the court to direct a verdict. By consent, the decision of these applications was *588reserved ; subsequently the court directed a verdict for the defendant. Under the practice adopted, no exception could have been taken on the trial to the ruling of the court, for the decision was not made until after the close of the trial. Provision for such a case is made in sections 994 and 1185 of the Code of Civil Procedure, which authorize the unsuccessful party to file a notice of exception within ten days after the service of a copy of the decision of the court. The apjiellants have filed no exception to the direction of a verdict for the defendant. A motion for a new trial was made and denied, hut no appeal was taken from the order made on that application. We, therefore, have no power to review the correctness of the determination of the trial court in directing a verdict for the defendant, but are limited to a consideration of the exceptions taken on the trial. (Ainley v. Manhattan Railway Co., 47 Hun, 206 ; Dixon v. Dixon, 12 N. Y. St. Repr. 505.) The exceptions taken relate solely to the admission of evidence. The appellants in tlieir brief have not argued them, and we think they are not well taken.
The judgment appealed from must be affirmed, with costs.
All concurred.
Judgment affirmed, with costs.